Citation Nr: 0824010	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  96-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date prior to November 27, 
1990, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial (staged) rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
November 27, 1990 (now requiring consideration of the period 
from August 10, 1990, given earlier effective date for 
service connection granted in this decision pursuant to Issue 
1 above), to January 11, 2000; and to a rating in excess of 
50 percent disabling from January 12, 2000.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active military service from September 1965 
to October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which granted service connection for PTSD and 
assigned an initial 30 percent evaluation, effective from 
November 27, 1990, and a 50 percent evaluation effective from 
January 12, 2000.  The veteran has appealed both the 
effective date assigned for the grant of service connection 
for PTSD and the assigned ratings.  

Before the RO granted service connection for PTSD in the May 
2005 rating decision, the veteran's application to reopen a 
claim for service connection for PTSD had been denied by the 
Board in a March 1999 decision which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an Order dated in March 2001, granted a 
Joint Motion for Remand of the Board's decision filed by the 
parties to the appeal.  In September 2001, the Board remanded 
the case, on remand from the Court, to the RO for further 
development, and on remand, the RO issued the May 2005 
decision granting service connection for PTSD and assigned 
the effective date and staged ratings which are the subjects 
of this appeal.

In April 2008, the veteran (through counsel) filed a petition 
for extraordinary relief in the nature of a writ of mandamus 
with the Court.  In substance, the veteran sought reassigment 
of the Board's original 1996 docket number to the case now on 
appeal, to which the Board had assigned a new docket number.  
The Court issued an Order in May 2008, requesting a response 
from VA to the petition within 30 days of the date of the 
Order.  In correspondence, dated May 13, 2008, issued from 
the Board to the veteran and his representative, the Board 
resolved this matter by assigning the original 1996 docket 
number to the issues on appeal.  The Board explained that, 
under VA law, appeals must be considered in docket number 
order.  See 38 U.S.C.A § 7107 (West 2002); 38 C.F.R. § 
20.900(d) (2007).  The Board further noted that remanded 
claims are entitled to expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  Citing the case 
of Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001), the 
Board acknowledged that "downstream" issues (such as, in 
this case, an appeal of an effective date and an initial 
rating assigned when VA grants service connection) arising 
out of a claim that has been previously remanded, as was the 
case here, are to be given expeditious treatment, and in this 
case, the "downstream" issues warranted the assignment of 
the original docket number.  Accordingly, that matter, having 
been resolved, need not be further addressed.

The claim of entitlement to initial (staged) ratings for PTSD 
in excess of 30 percent from November 27, 1990 (now requiring 
consideration of the period from August 10, 1990, given the 
earlier effective date for service connection granted in this 
decision pursuant to Issue 1 above), to January 11, 2000; and 
to a rating in excess of 50 percent disabling from January 
12, 2000, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Concerning the REMANDED issue, the Board notes that, in 
argument presented in relation to this appeal, including in a 
letter dated in April 2007, the veteran's representative 
contends that an effective date of August 10, 1990, is 
warranted for service connection for PTSD, and that either a 
100 percent schedular evaluation or a 70 percent schedular 
evaluation with a total disability rating based on individual 
unemployability (TDIU) should be assigned for PTSD as of that 
effective date.  A TDIU claim involves matters and 
regulations different from those that must be considered in 
assigning a schedular rating for a disability, and 
entitlement to a TDIU rating has not been adjudicated by the 
RO.  Nevertheless, the Board finds that, in this case, it is 
inextricably intertwined with the appeal of the initial 
ratings assigned.  Cf. Parker v. Brown, 7 Vet. App. 116, 118 
(1994) (holding that disability is related to claim for 
[TDIU] but not necessarily inextricably so); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); cf. Kellar v. Brown, 6 Vet. App. 157, 
160 (1994).  Therefore, inasmuch as the Board has decided 
that the initial rating claim must be remanded for further 
development, the Board will instruct the RO to consider the 
arguments for entitlement to a TDIU rating on remand.
FINDINGS OF FACT

1.  The veteran's initial service connection claim for PTSD 
was filed on February 18, 1983.  The claim was granted in a 
November 1983 rating action, at which time a 30 percent 
evaluation for PTSD was assigned effective from February 18, 
1983.

2.  In a July 1988 rating action, the RO determined that 
clear and unmistakable error (CUE) was found in the rating 
action of November 1983 granting service connection for PTSD 
and service connection was severed.  The veteran appealed 
that determination.  In a Board decision issued in October 
1989, entitlement to restoration of service connection for 
PTSD was denied.

3.  Following the October 1989 Board decision, the record 
contains a document dated on August 10, 1990, which 
represents the earliest document requesting reopening of the 
PTSD claim meeting the requirements of a claim to reopen 
under VA law and regulations.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 
10, 1990, but not earlier, for the grant of service 
connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, VA has a duty to assist a claimant 
in making reasonable efforts to identify and obtain relevant 
records in support of the claim and in providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).

However, with regard to an appeal where the law, rather than 
the underlying facts or development of the facts, is 
dispositive of the matter, such notice and assistance is not 
required.  Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Board finds that such is the case here concerning the appeal 
of the effective date because the underlying facts in this 
case, which involve the assignment of an effective date, are 
not in dispute.  Application of pertinent provisions of the 
law and regulations will determine the outcome of the appeal.  
No amount of additional evidentiary development would change 
the outcome of this case; therefore no notice or assistance 
with regard to evidentiary development is necessary, although 
it was in fact provided in this case in March 2006.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant).  A veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him/her with notice of the 
laws and regulations governing effective dates if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law, as is the disposition 
in this case.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

"[T]he statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the veteran's service connection claim for PTSD was granted, 
and staged disability ratings of 30 and 50 percent were 
assigned from November 1990 and January 2000, respectively, 
in a May 2005 rating action issued by the RO.  In conjunction 
with the veteran's appeal of the effective date assigned for 
the grant of service connection for PTSD in the May 2005 
decision, the RO provided additional notification to the 
veteran in a March 2006 letter that informed him how VA 
assigns effective dates and disability ratings.  "[F]iling a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions 
[relevant to such appealed elements or issues]."  Goodwin v 
Peake, No. 05-0876, slip op. at 11 (U.S. Vet. App. May 19, 
2008).  Moreover, no argument has been made by the veteran, 
who is represented by counsel, that any prejudice has 
resulted to the veteran with regard to the timing aspects of 
the VCAA notice.  See Dunlap v. Nicholson, 21  Vet. App. 112 
(2007); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether the appellant has been 
prejudiced by a VCAA notice error).  As made clear by the 
submission of evidence and argument by the veteran and his 
representative in support of the effective date claim, they 
have demonstrated actual knowledge of the evidentiary 
requirements.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  As such, no further notice or assistance is 
required, and the Board will proceed to a decision on the 
merits of the effective date claim.

Factual Background

The veteran filed his original service connection claim for 
PTSD on February 18, 1983.  The claim was granted in a 
November 1983 rating action, at which time a 30 percent 
evaluation for PTSD was assigned effective from February 18, 
1983.  In a rating decision issued in April 1987, severance 
of service connection was proposed based on evidence which 
failed to support a clinical diagnosis of PTSD and lack of 
evidence establishing combat status.  In a July 1988 rating 
action, it was determined that clear and unmistakable error 
(CUE) was found in the rating action of November 1983 
granting service connection for PTSD, and accordingly service 
connection was severed.  In a Board decision issued in 
October 1989, entitlement to restoration of service 
connection for PTSD was denied.
Thereafter, the file includes a request from the veteran to 
forward all of his files to the office of his representative 
at that time, the Paralyzed Veterans of America (PVA), in 
Nashville, TN.  This document was dated July 17, 1990, and 
received by the VA RO in Nashville, TN, on July 26, 1990.  A 
memo from PVA to the VA RO dated on July 25, 1990, requests 
an update of the veteran's new address and transfer of the 
veteran's file.  This document was received by the VA RO in 
Nashville, TN, on August 1, 1990.  

A memo from PVA to the VARO dated on October 29, 1990, in 
effect contains a request to reopen the PTSD claim.  This 
memorandum was received by the VA RO on October 31, 1990.  

On November 27, 1990, a VA hospitalization report was 
received by the VA RO, reflecting that the veteran was 
hospitalized from October 26, 1990, to November 4, 1990, and 
that PTSD was diagnosed during that time.  

The file contains a VA Form 21-4138, dated on August 10, 
1990, at which time the veteran indicated that he would like 
to reopen his PTSD claim.  A second VA Form 21-4138, dated on 
November 24, 1990, gives details pertaining to the PTSD 
claim.  It appears that these documents were received by PVA 
on November 30, 1990.  It also appears that the two VA Forms 
21-4138 and a memorandum, dated on December 11, 1990, issued 
by PVA were received by the VA RO on December 11, 1990.  

Thereafter, the file contains a VA Form 21-4138, dated on 
March 23, 1991, signed by the veteran, requesting that his 
service connection claim for PTSD be reopened.  This document 
was received by the VA RO on April 18, 1991.  

In a rating action dated in April 1991, the RO determined 
that new and material evidence had not been presented with 
which to reopen the service connection claim for PTSD.  At 
that time, the RO documented the date of the veteran's claim 
to reopen as April 18, 1991.  

The claim to reopen was denied again in a July 1991 rating 
action and that decision was appealed.  In a Board decision 
issued in March 1999, the Board declined to reopen the 
service connection claim for PTSD, reasoning that new and 
material evidence had not been presented.  The Board's 
decision was appealed to the Court.  In an Order issued in 
March 2001, the Court vacated the March 1999 Board decision 
and granted a Joint Motion for Remand.  Additional argument 
and evidence from the veteran's attorney was received at the 
Board in August 2001.  The case then came before the Board in 
September 2001 at which time it was remanded for additional 
development.

Ultimately, in a May 2005 rating decision, the claim was 
reopened and service connection was granted for PTSD, with an 
initial 30 percent evaluation assigned effective from 
November 27, 1990, and a 50 percent evaluation assigned from 
January 12, 2000.  The veteran has appealed both the 
effective date assigned for the grant of service connection 
for PTSD and the assigned ratings.

Legal Analysis

The veteran maintains that the currently assigned effective 
date for the grant of service connection for PTSD, November 
27, 1990, is incorrect.  He maintains that a claim to reopen 
was filed on August 10, 1990, and that this represents the 
proper effective date.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007). Prior to 
1999, the regulation required a clear diagnosis of PTSD.  
This requirement was eliminated when the regulation was 
amended in 1999.  See 64 Fed. Reg. 32,808 (June 18, 1999).

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998). 

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and it must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
In this case, the currently assigned effective date is 
November 27, 1990, representing the date of receipt of a VA 
hospitalization report which showed that the veteran was 
hospitalized from October 26, 1990, to November 4, 1990, for 
treatment of diagnosed conditions including PTSD.  

The veteran's primary argument is that August 10, 1990, 
should be the properly assigned effective date.  The file 
does indeed contain a VA Form 21-4138 dated on August 10, 
1990, on which the veteran specifically requested reopening 
of his PTSD claim.  As such, this document meets the criteria 
discussed in 38 C.F.R. § 3.155 pertaining to the presentation 
of informal claims as this communication indicated an intent 
to apply for one or more benefits and specifically identified 
the benefit sought.  38 C.F.R. § 3.155(a).  The Board further 
notes that, although this document now appears in the claims 
file between other documents which were not received by VA 
until December 11, 1990 (as shown by the dates of receipt 
stamped by VA on these other documents), the original VA Form 
21-4138, dated by the veteran on August 10, 1990, and on 
which the veteran specifically requested reopening of his 
PTSD claim, does not have a legible date of receipt stamped 
on it by VA.  In this case, absent a clear date of receipt 
stamped by VA on the VA Form 21-4138, dated on August 10, 
1990, and with reasonable doubt resolved in favor of the 
veteran, it appears that August 10, 1990, represents the date 
of receipt of the reopened claim, and therefore, the Board 
concludes that that date should be construed as the date of 
receipt of the application to reopen and should form the 
basis for the assignment of an earlier effective date.

However, it does not appear that an effective date prior to 
August 10, 1990, is warranted in this case.  In this regard, 
the Board observes that none of the documents referred to 
above dated in July 1990 constitute formal or informal 
applications to reopen the PTSD claim, as those documents 
pertained solely to administrative matters, such the transfer 
of records and an address change, without reference to 
pursuit of a claim for any disorder or identification of any 
benefit sought.  Accordingly, those documents do not meet the 
criteria discussed in 38 C.F.R. § 3.155 pertaining to 
informal claims as these communications did not indicate an 
intent to apply for one or more benefits and did not identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2007).  
Based on the evidence of record, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that an 
effective date of August 10, 1990, for the grant of service 
connection for PTSD is warranted and orders below that this 
earlier effective date be assigned.  The Board points out 
that under VA regulations concerning the effective date of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.  In this case, it appears that application of this 
regulation may provide the veteran with a few months of 
additional compensation.  However, that is a matter for the 
RO to decide, in the first instance, pursuant to the Board's 
remand below of the appeal of the initial ratings assigned 
for PTSD.


ORDER

Entitlement to an effective date of August 10, 1990, but not 
earlier, for the grant of service connection for PTSD has 
been met and to this extent the appeal is granted.


REMAND

The veteran is seeking entitlement to a higher disability 
rating for his service-connected PTSD.  A remand is required 
in this case both to address due process matters and to 
request additional evidentiary development.

The veteran last underwent PTSD examinations in January and 
March 2005.  However, in both instances, these examinations 
were concerned more with medical matters involved in the 
establishment of service connection than with the current 
level of disability, and therefore, the reports included more 
discussion pertaining to the veteran's military stressors and 
history than to his current symptomatology.  In determining 
the level of psychiatric impairment as evaluated under 38 
C.F.R. § 4.130, all symptoms which affect occupational and 
social impairment should be assessed, and the appellant's 
overall condition based on the totality of the 
symptomatology, and not just the presence or absence of any 
specific symptom, should be considered in adjudicating and 
assigning a rating for a psychiatric disorder.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Specifically, the use 
of the phrase "such symptoms as," followed by a list of 
examples in the rating criteria, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Id.

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the readjudication of the 
initial "staged" rating on appeal and that a current 
evaluation of the veteran's PTSD symptomatology, to include 
consideration of whether a TDIU rating is warranted, 
especially given the arguments presented by the veteran on 
appeal that he has been rendered unemployable by his 
service-connected PTSD for quite sometime.  

Further, the Board points out that, where a veteran appeals 
the initial rating assigned for a disability, typically the 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection is the most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Although this case involves the appeal 
of an initial "staged" rating, it is not "typical" of such 
appeals in that the effective date now assigned for service 
connection-August 10, 1990,--is a date approximately 
eighteen years prior to the decision assigning it, an so on 
remand, the RO must begin by looking to medical evidence 
dated contemporaneous with that date and consider the 
arguments made by the appellant and his counsel regarding 
what that evidence showed about the severity of his PTSD at 
that time in readjudicating the initial rating in this case.  
Thereafter, the procedure for assigning "staged" ratings, 
if in order, is as contemplated and described in Fenderson, 
i.e., if later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

Thus, as this appeal involves a "staged" rating for PTSD in 
excess of 30 percent from November 27, 1990 (now requiring 
consideration of the period from August 10, 1990, given the 
earlier effective date for service connection granted in the 
Board's decision above), to January 11, 2000; and to a rating 
in excess of 50 percent disabling from January 12, 2000, the 
RO must first consider on remand what rating should be 
assigned from August 10, 1990, to November 26, 1990.  Second, 
the RO must consider, looking to medical evidence dated 
contemporaneous to the following roughly nine-year period, 
whether a rating in excess of 30 percent is warranted from 
November 27, 1990, to January 11, 2000.  Third, the RO must 
consider, again based on medical evidence relevant to the 
following period, whether a rating in excess of 50 percent is 
warranted from January 12, 1990, to the present.  The RO's 
decision should be based on "facts found" or facts derived 
from review of the relevant existing evidence from these 
lengthy periods.

Accordingly, the case is REMANDED for the following action:

1.  The RO should note that, in 
correspondence dated November 29, 2005, 
the veteran's attorney has provided a 
chronological list of medical reports 
which includes medical reports spanning 
the lengthy period of time from August 
10, 1990, to the present, which the RO 
must consider in readjudicating the 
initial "staged" rating on appeal.  The 
veteran should be given an opportunity to 
identify any additional relevant medical 
treatment records, from either private or 
VA facilities, which pertain to his PTSD 
during this period that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to 
obtain any identified records.  
Regardless of whether a response is 
received from the veteran, appropriate 
steps should be taken to obtain VA 
medical records, if any, pertaining to 
the veteran's PTSD treatment, dated from 
March 2007 to the present.  

In addition, send him VA Form 21-8940, 
Veteran's Application for Increased 
Compensation based on Individual 
Unemployability, and any other forms 
needed for him to complete an application 
for TDIU based on his attorney's 
arguments before the Board that he is 
rendered unemployable due to his 
service-connected PTSD.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  Give 
him a reasonable amount of time to submit 
his formal application for TDIU.

2.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  A 
complete rationale should be provided for 
any opinion expressed.  The findings of 
the examiner should address the level of 
social and occupational impairment 
attributable to the veteran's PTSD.  

While the symptoms provided in the rating 
criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, mood, 
memory, and ability to understand complex 
commands.  The examiner should also 
address the presence or absence of the 
following: delusions or hallucinations; 
suicidal ideation; anxiety, 
suspiciousness, or panic attacks; and 
obsessive rituals which interfere with 
routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition.

3.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report 
must be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After an appropriate period of time 
or after the veteran indicates he has no 
further evidence to submit, his appeal of 
the initial "staged" disability rating 
in excess of 30 and 50 percent for his 
service-connected PTSD must be 
readjudicated, to include consideration 
of the concept of staged ratings as 
addressed in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Given that the 
Board has assigned an earlier effective 
date of August 10, 1990, for service 
connection for PTSD, the RO must first 
consider on remand what initial rating 
should be assigned from August 10, 1990, 
to November 26, 1990.  Second, the RO 
must consider, looking to medical 
evidence dated contemporaneous to the 
following roughly nine-year period, 
whether a rating in excess of 30 percent 
is warranted from November 27, 1990, to 
January 11, 2000.  Third, the RO must 
consider, again based on medical evidence 
relevant to the following period, whether 
a rating in excess of 50 percent is 
warranted from January 12, 1990, to the 
present.  The RO's decision should be 
based on "facts found", i.e., facts 
about the degree of disability derived 
from review of the relevant existing 
evidence from these lengthy periods.  The 
RO must also consider whether a TDIU 
rating is warranted in this case if the 
veteran has submitted a formal 
application for this benefit.  

If the appeal is not resolved to the 
appellant's satisfaction or if any 
benefit granted is not the full benefit 
sought on appeal for any period of time 
beginning August 10, 1990 (See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased 
disability rating, the claimant will 
generally be presumed to be seeking the 
maximum benefit allowed by law and 
regulation and it follows that such a 
claim remains in controversy where less 
than the maximum available benefit is 
awarded), the RO should provide the 
appellant and his representative an SSOC 
and an appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


